[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDERS
The Motion to Modify the existing judgment is granted as follows:
Paragraph 1.5 of the existing judgment shall be modified in the following respect: during odd-numbered years the plaintiff will have the child on New Year's Day, Memorial Day, and Labor Day. That access to the child will commence at 7:00 p.m. the evening before the specified holiday and will end at 6:00 p.m. on the day of the holiday. The defendant shall have access to the child on Easter and Fourth of July during odd-numbered years. Access shall commence and end at the times aforementioned. The schedule will be reversed in alternating years.
Paragraph 1.6 of the existing judgment is modified as follows: on even-numbered years, the plaintiff will have access to the minor child on Thanksgiving. That access shall take place from Wednesday at 7:00 p.m., the evening before the holiday, until Friday at noon time, the day following the holiday. The schedule will be reversed in alternating years.
Paragraph 1.7 of the existing judgment is modified as follows: during odd-numbered years the plaintiff shall have the child for the Christmas holiday commencing December 24th at noon until December 25th at noon. Thereafter, the defendant shall have the child from December 25th
at noon time until December 26th at 6:00 p.m. The schedule shall alternate from year to year.
Robaina, J.